DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-6, 14, 16, 31-32, 34, 38-39 and 42-51 are presently under examination, claims 7-12, 17, 35-37 and 40 remain withdrawn and claims 2-3, 13, 15, 18-30, 33, and 41 as set forth in applicant’s amendments to the claims in response dated 30 December 2020 and supplemental response dated 12 January 2021.
Applicant’s amendments to the claims have overcome the prior art rejection of record and the rejections made under 35 U.S.C. 112(b) of the prior office action. These rejections are therefore withdrawn.
Upon performing further search and consideration of the newly amended claims, new art was uncovered and a new grounds of rejection of the claims is set forth below.
Applicant’s arguments and remarks where applicable to the current rejection are addressed below and suggestions for potential claim amendments are also stated under section “Response to arguments” below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 14, 16, 31-32, 38-39, 42-45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Aryan et al (US 2014/0252531) in further view of Hayashi et al (JP 2007095897A, see attached English machine translation) and further in view of Esser et al (US 2005/0161072).

Regarding claim 1 Aryan discloses a device comprising: 
an integrated circuit die having an integrated circuit thereon ([0032] Fig. 3 see: die 22 having active components formed thereon), the integrated circuit having power terminals for connection to a primary power source ([0002]-[0005], [0032] Fig. 3 see: die 22 having active components formed thereon which are part of an electronic device, such as a portable electronic device powered by a battery); 
a thermoelectric generator structure disposed in sufficient thermal communication with the integrated circuit die so as to derive, from heat generated by the die, a voltage difference across first and second terminals ([0032]-[0033], Fig. 3 see: thermoelectric casing 26 disposed to abut and surround die 22 and generate a voltage from the heat generated by the active components); and 
a powering structure comprising an energy storage component including the first and second terminals, the powering structure being arranged to help power the integrated circuit, from the voltage difference across the first and second terminals of the energy storage component ([0032]-[0033], Fig. 3 see: electrical leads 28A and 28B couple the thermoelectric material of the thermoelectric casing 26 to voltage conditioning circuitry 30 and/or a capacitor or battery which provides desired current and/or voltage levels for a particular active component within die 22);

Regarding the claim 1 limitations “an N-doped semiconductor material, having an inner surface in thermal communication with a first portion of the recessed inner surface of the package, and further having an outer surface spaced from the inner surface and the N-doped semiconductor material in electrical communication with the first terminal of the energy storage component, the N-doped semiconductor material having a bulk thermal conductivity which is lower than that of silicon” and “a P-doped semiconductor material having an inner surface in thermal communication with a second portion of the recessed inner surface of the package, and further having an outer surface spaced from the inner surface where the P-doped semiconductor material is in electrical communication with the second terminal of the energy storage component, the P-doped semiconductor material having a bulk thermal conductivity which is lower than that of silicon” Aryan is considered to meet these limitations as Aryan teaches the thermoelectric casing 26 is made from n-doped semiconductor material and p-doped semiconductor materials such as bismuth telluride ([0028]-[0029], [0036], [0038] see: thermoelectric casing 26 is made of Bismuth Telluride which would be p and n doped to form thermoelectric elements) and are connected to electrical leads 28A and 28B which connect to the capacitor or battery where the N-doped semiconductor material and P-doped semiconductor material (Bismuth Telluride) has a thermal conductivity of 1.20 
However, Aryan is largely silent to the further details of the thermoelectric generator structure and does not explicitly disclose where an outer surface of the N-doped semiconductor material is coated at least partially with a first voltage supply conductor which is in electrical communication with the first terminal of the energy storage component or where an outer surface of the P-doped semiconductor material is coated at least partially with a second voltage supply conductor which is in electrical communication with the second terminal of the energy storage component or a dielectric region separating the N-doped semiconductor material from the P-doped semiconductor material, the first voltage supply conductor being connected to the first terminal of the energy storage component within the dielectric region separating the N-doped semiconductor material form the P-doped semiconductor material {00703068.DOCX }2Application No.: 15/479,140Docket No.: SYNP 2880-2wherewhe.
Hayashi teaches a device (Fig. 53) comprising a thermoelectric generator structure comprising a package having an inner surface for receiving an integrated circuit die and an outer surface (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: thermoelectric generator structure of thermoelectric elements formed on one surface of silicon semiconductor substrate 11 and an integrated circuit (LSI) formed on the opposite surface of substrate 11) the package comprising: an N-doped semiconductor material having an inner surface in thermal communication with a first portion of the inner surface of the package, and further having an outer surface spaced from the inner surface and coated at least partially with a first voltage supply conductor which is in electrical communication with a first terminal of the energy storage th Embodiment on Page 9 of translation, Fig. 53 see: N-type thermoelectric element 15B with upper electrode 16A coated over an outer surface thereof and connected to Plugs P1, P2 for connection to electrode 51A to an electrode of capacitance C), a P-doped semiconductor material having an inner surface in thermal communication with a second portion of the inner surface of the package, and further having an outer surface spaced from the inner surface and coated at least partially with a second voltage supply conductor which is in electrical communication with a second terminal of the energy storage component (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: P-type thermoelectric element 15A with upper electrode 16B coated over an outer surface thereof and connected to Plugs P3, P4 for connection to electrode 51B to an electrode of capacitance C), and a dielectric region separating the N-doped semiconductor material from the P-doped semiconductor material (Hayashi, see description of 8th Embodiment on Page 9 of translation, Figs. 1 and 53 see: P-type thermoelectric element 15A separated from N-type thermoelectric element 15B by interlayer insulating film 14){00703068.DOCX }2Application No.: 15/479,140Docket No.: SYNP 2880-2.
Hayashi teaches this interconnection structure allows a thermoelectric generator coupled to one side of an integrated circuit die to be electrically connected to an integrated circuit structure formed on an opposite side of the die to help power the integrated circuit structure (Hayashi, see description of 8th Embodiment on Page 9 of translation and the paragraphs above the description of the 1st Embodiment on Page 3 of the translation).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Aryan in view of Hayashi such that an outer surface of the N-doped semiconductor material of Aryan is coated at least partially with a first voltage supply conductor which is in electrical communication with the first terminal of the energy storage component of Aryan as taught by Hayashi (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: N-type thermoelectric element 15B with upper electrode 16A coated over an outer surface thereof and connected to Plugs P1, P2 for connection to electrode 51A to an electrode of capacitance C) and an outer surface of the P-doped semiconductor material of Aryan is coated at least partially with a second voltage supply conductor which is in electrical communication with the second terminal of the energy storage component of Aryan as taught by Hayashi (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: P-type thermoelectric element 15A with upper electrode 16B coated over an outer surface thereof and connected to Plugs P3, P4 for connection to electrode 51B to an electrode of capacitance C) and to further comprise a dielectric material separating the N-doped semiconductor material from the P-doped semiconductor material as taught by Hayashi (Hayashi, see description of 8th Embodiment on Page 9 of translation, Figs. 1 and 53 see: P-type thermoelectric element 15A separated from N-type thermoelectric element 15B by interlayer insulating film 14) as Aryan is largely silent to the particular structure of the thermoelectric generator and its interconnection to the powering structure one having ordinary skill in th Embodiment on Page 9 of translation and the paragraphs above the description of the 1st Embodiment on Page 3 of the translation).
Modified Aryan does not explicitly disclose wherein the first voltage supply conductor being connected to the first terminal of the energy storage component within the dielectric region separating the N-doped semiconductor material form the P-doped semiconductor material. 
Esser teaches a thermoelectric device where a first voltage supply conductor is connected to a first terminal of an energy storage component arranged next to the N-doped semiconductor material and P-doped semiconductor material (Esser, [0025], [0029]-[0031], [0035] Figs. 2A and 2B see: terminal of electrical energy storage device 136, 138 connected to a terminal/conductor of one of semiconductor materials for first regions 164, 166 in Fig. 2A and terminal of energy storage device 310 connected to a terminal/conductor of first or second semiconductor portions 352 or 320 in Fig. 2B). Esser teaches this configuration allows for the periodic charging of the energy storage component when operating the thermoelectric device in a Peltier effect configuration and for the periodic discharging of the energy storage component when operating the thermoelectric device in a Seebeck effect configuration to provide power for an external device (Esser, [0011]-[0012], [0032]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Aryan in view of Esser such that the first voltage supply conductor of Aryan is connected to the first terminal of the energy storage component of Aryan within the dielectric region separating the N-doped semiconductor material form the P-doped semiconductor material of Aryan by arranging the energy storage component within the thermoelectric device of Aryan as taught by Esser (Esser, [0025], [0029]-[0031], [0035] Figs. 2A and 2B see: terminal of electrical energy storage device 136, 138 connected to a terminal/conductor of one of semiconductor materials for first regions 164, 166 in Fig. 2A and terminal of energy storage device 310 connected to a terminal/conductor of first or second semiconductor portions 352 or 320 in Fig. 2B) as Esser teaches this configuration allows for the periodic charging of the energy storage component when operating the thermoelectric device in a Peltier effect configuration and for the periodic discharging of the energy storage component when operating the thermoelectric device in a Seebeck effect configuration to provide power for an external device (Esser, [0011]-[0012], [0032]).

Regarding claim 4 modified Aryan discloses the device of claim 2, wherein the energy storage component comprises a capacitor mounted on the integrated circuit die (Aryan, see Abstract and [0032]-[0033], Fig. 3 see: electrical leads 28A and 28B couple the thermoelectric material of the thermoelectric casing 26 to voltage conditioning circuitry 30 and a capacitor located on die 22).  

Regarding claim 5 modified Aryan discloses the device of claim 1, wherein the powering structure comprises a voltage converter having an input port connected to the first and second terminals of the energy storage component, and having an output port coupled to help power the integrated circuit (Aryan, see Abstract and [0032]-[0033], Fig. 3 see: electrical leads 28A and 28B couple the thermoelectric material of the thermoelectric casing 26 to voltage conditioning circuitry 30 which is coupled to the capacitor or supplemental battery). {00689188.DOC }2Application No.: 15/479,140Docket No.: SYNP 2880-2  

Regarding claim 6 modified Aryan discloses the device of claim 5, wherein at least part of the voltage converter is part of the integrated circuit (Aryan, see Abstract and [0032]-[0033], Fig. 3 see: electrical leads 28A and 28B couple the thermoelectric material of the thermoelectric casing 26 to voltage conditioning circuitry 30 which is part of the components of die 22 as shown in Fig. 3).

Regarding claim 14 modified Aryan discloses the device of claim 1, wherein the N-doped semiconductor material and the P-doped semiconductor material each have a respective bulk thermal conductivity which is between 1/300 and 1/3 of the bulk thermal conductivity of silicon (Aryan, [0028]-[0029], [0036], [0038] see: thermoelectric casing 26 is made of Bismuth Telluride which would be p and n doped to form thermoelectric elements) where the N-doped semiconductor material and P-doped semiconductor material (Bismuth Telluride) has a thermal conductivity of 1.20 (W/m·°C(K)) which is 

Regarding claim 16 modified Aryan discloses the device of claim 1, and Hayashi further teaches wherein inner surface of the N-doped semiconductor material is connected electrically to the die (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: inner surface of the N-type thermoelectric element 15B connected with an electrode on the surface of the substrate 11 which is considered as being “electrically connected to the die” as the die is considered to include the electrical traces and connections formed on its surface).

Regarding claim 32 Aryan discloses a method for making a structure, comprising:
 {00703068.DOCX }5Application No.: 15/479,140Docket No.: SYNP 2880-2providing an integrated circuit die having an integrated circuit thereon (Aryan, [0009], [0028]-[0029], [0032] Fig. 3 see: die 22 having active components formed therein), the integrated circuit having power supply terminals for connection to a primary power source (Aryan, [0002]-[0005], [0032] Fig. 3 see: die 22 having active components formed thereon which are part of an electronic device, such as a portable electronic device powered by a battery); 
disposing a thermoelectric generator structure in sufficient thermal communication with the integrated circuit die so as to derive, from heat generated by the die, a voltage difference across first and second terminals (Aryan, [0032]-[0033], Fig. 3 see: thermoelectric casing 26 disposed to abut and surround die 22 and generate a voltage from the heat generated by the active components); and 

wherein disposing a thermoelectric generator structure comprises: 
providing an integrated circuit package including a body which includes at least a first semiconductor material, the body having outer and inner surfaces (Aryan, [0032]-[0033], Fig. 3 see: providing thermoelectric casing 26 made of a thermoelectric semiconductor material); 
attaching the integrated circuit die to the inner surface of the body (Aryan, [0032]-[0033], Fig. 3 see: die 22 is attached to an inner surface of thermoelectric casing 26 which abuts and surrounds die 22).
Regarding the claim 32 limitation “wherein the body includes a first body portion that is an N-doped semiconductor, and a second body portion that is a P-doped semiconductor” Aryan is considered to meet these limitations as Aryan teaches the thermoelectric casing 26 is made from n-doped semiconductor material and p-doped semiconductor materials such as bismuth telluride ([0028]-[0029], [0036], [0038] see: thermoelectric casing 26 is made of Bismuth Telluride which would be p and n doped to form thermoelectric elements).

Hayashi teaches a device (Fig. 53) comprising a thermoelectric generator structure comprising a package having an inner surface for receiving an integrated circuit die and an outer surface (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: thermoelectric generator structure of thermoelectric elements formed on one surface of silicon semiconductor substrate 11 and an integrated circuit (LSI) formed on the opposite surface of substrate 11). Hayashi teaches electrically connecting at least a first portion of an outer surface of a body which includes at least a first semiconductor material of a thermoelectric generator structure of an integrated circuit package comprising to a first terminal of an energy storage component (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: outer surface of N-type thermoelectric element 15B is coated with a upper electrode 16A which is then connected to Plugs P1, P2 for connection to electrode 51A to an electrode of capacitance C for powering an integrated circuit structure). Hayashi teaches this interconnection structure allows a thermoelectric generator coupled to one side of an integrated circuit die to be electrically connected to an integrated circuit structure formed on an opposite side of the die to help power the integrated circuit structure (Hayashi, see description of 8th Embodiment on Page 9 of translation and the paragraphs above the description of the 1st Embodiment on Page 3 of the translation).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Aryan in view of Hayashi such that the step of disposing a thermoelectric generator structure in the method of Aryan comprises electrically connecting at least a first portion of the outer surface of the body of Aryan to the first terminal of the energy storage component structure of Aryan as taught by Hayashi (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: outer surface of N-type thermoelectric element 15B is coated with a upper electrode 16A which is then connected to Plugs P1, P2 for connection to electrode 51A to an electrode of capacitance C for powering an integrated circuit structure) as Aryan is largely silent to the particular structure of the thermoelectric generator and its interconnection to the powering structure one having ordinary skill in the art would have recognized the utility of the solution of interconnection of Hayashi in allowing a thermoelectric generator coupled to one side of an integrated circuit die to be electrically connected to an integrated circuit structure formed on an opposite side of the die to help power the integrated circuit structure (Hayashi, see description of 8th Embodiment on Page 9 of translation and the paragraphs above the description of the 1st Embodiment on Page 3 of the translation).
Modified Aryan does not explicitly disclose wherein the first voltage supply conductor being connected to the first terminal of the energy storage component within the dielectric region separating the N-doped semiconductor material form the P-doped semiconductor material. 

Esser and modified Aryan are combinable as they are both concerned with the field of thermoelectric generators powering devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Aryan in view of Esser such that the first voltage supply conductor of Aryan is connected to the first terminal of the energy storage component of Aryan within the dielectric region separating the N-doped semiconductor material form the P-doped semiconductor material of Aryan by arranging the energy storage component within the thermoelectric device of Aryan as taught by Esser (Esser, [0025], [0029]-[0031], [0035] Figs. 2A and 2B see: terminal of electrical energy storage device 136, 138 connected to a terminal/conductor of one of semiconductor materials for first regions 164, 166 in Fig. 2A and terminal of energy storage device 310 

Regarding claim 31 modified Aryan discloses the method of claim 32, and Hayashi teaches wherein forming a powering structure comprises attaching a capacitor to the die, the capacitor having first and second electrodes connected respectively to the first and second terminals of the energy storage component (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: N-type and P-type thermoelectric elements 15B/15A with upper electrodes 16A/16B coated over an outer surface thereof and connected to Plugs P1, P2, P3, P4 for connection to electrode 51A, 51B to electrodes of capacitance C).

Regarding claim 38 modified Aryan discloses the method of claim 32, and Hayashi further teaches wherein the body includes a first body portion that is N-doped semiconductor and a second body portion that is P-doped semiconductor and dielectric between the first and second body portions (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: N-type and P-type thermoelectric elements 15B/15A separated by interlayer insulating film 14), the first body portion having an outer surface being the first portion of the outer surface of the body and an inner portion th Embodiment on Page 9 of translation, Fig. 53 see: N-type and P-type thermoelectric elements 15B/15A having outer surfaces constituting outer surfaces of the semiconductor bodies where upper electrodes 16A/16B are coated and having inner surfaces facing the substrate 11 where the integrated circuit is formed).

Regarding claim 39 modified Aryan discloses the method of claim 38, and Hayashi teaches wherein electrically connecting the first portion of the outer surface of the body to the first terminal of the energy storage component comprises coating the outer surface of the first body portion with a first electrically conductive coating and connecting the first electrically conductive coating to the first terminal of the energy storage component, further comprising coating the outer surface of the second body portion with a second electrically conductive coating and connecting the second electrically conductive coating to the second terminal of the energy storage component (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: N-type and P-type thermoelectric elements 15B/15A having outer surfaces constituting outer surfaces of the semiconductor bodies where upper electrodes 16A/16B are coated and connected to Plugs P1, P2, P3, P4 for connection to electrode 51A, 51B to electrodes of capacitance C).

th Embodiment on Page 9 of translation, Figs. 1 and 53 see: Plug P1 passing though interlayer insulating film 14 and connecting upper electrode 16A to a first point on the inner surface of substrate 11 as it passes onto and into said substrate).  

Regarding claim 43 modified Aryan discloses the device of claim 42, and Hayashi teaches wherein the integrated circuit die has an active surface and a rear surface opposite the active surface, wherein the integrated circuit die is packaged with its rear surface facing the recessed inner surface of the package, and wherein the integrated circuit die includes first and second through-silicon vias by which the first and second points on the recessed inner surface of the package are electrically connected to respective first and second points on the active surface of the die (Hayashi, see description of 8th Embodiment on Page 9 of translation, Figs. 1 and 53 see: Plugs P1, P2, P3 and P4 including portions that pass through silicon substrate 11 to connect to upper electrodes 16A,16B to the powering structure of the integrated circuit).  

Regarding claim 44 modified Aryan discloses the device of claim 1, and Hayashi further discloses wherein the integrated circuit die has an active surface and a rear surface opposite the active surface, and wherein the integrated circuit die is packaged th Embodiment on Page 9 of translation, Figs. 1 and 53 see: integrated circuit active components are formed on a surface of silicon substrate 11 opposite the side the thermoelectric generator is attached).  

Regarding claim 45 modified Aryan discloses the device of claim 44, and Hayashi teaches wherein the inner surface of the N-doped semiconductor material and the inner surface of the P-doped semiconductor material are both in electrical contact with the rear surface of the integrated circuit die (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: inner surfaces of the N-type thermoelectric element 15B and P-type thermoelectric element 15A are connected with an electrode on the surface of the substrate 11 which is considered as being “in electrical contact with the rear surface of the die” as the die is considered to include the electrical traces and connections formed on its surface).  

Regarding claim 47 modified Aryan discloses the device of claim 1, and Hayashi teaches wherein the inner surface of the N-doped semiconductor material and the inner surface of the P-doped semiconductor material are connected together electrically (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: inner surfaces of the N-type thermoelectric element 15B and P-type thermoelectric element 15A are connected with an electrode).  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Aryan et al (US 2014/0252531) in view of Hayashi et al (JP 2007095897A, see attached English machine translation) in view of Esser et al (US 2005/0161072) as applied to claims 1, 4-6, 14, 16, 31-32, 38-39, 42-45, and 47 above, and further in view of Ibaraki (US 2010/0219525).

Regarding claim 34 modified Aryan discloses the method of claim 32, but does not explicitly disclose wherein attaching the integrated circuit die to the inner surface of the body comprises attaching the integrated circuit die using an electrically insulating and thermally conductive adhesive.
Ibaraki discloses attaching an integrated circuit die to an inner surface of a thermoelectric body by attaching the integrated circuit die using an electrically insulating and thermally conductive adhesive (Ibaraki, [0027], [0030]-[0031], Fig. 3 see: thermoelectric elements 112N and 112P are connected to semiconductor chips 104 through thermal interface material 130, considered analogous to an electrically insulating and thermally conductive adhesive). Ibaraki teaches this thermal interface material allows close mounting of the integrated circuit die to the thermoelectric body allowing for higher heat transfer/dissipation (Ibaraki, [0030]-[0031]).
Ibaraki and modified Aryan are combinable as they are both concerned with the field of thermoelectric devices.
 It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Aryan in view of Ibaraki such that attaching the integrated circuit die to the inner surface of the body comprises attaching the integrated .

Claims 46 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Aryan et al (US 2014/0252531) in view of Hayashi et al (JP 2007095897A, see attached English machine translation) in view of Esser et al (US 2005/0161072) as applied to claims 1, 4-6, 14, 16, 31-32, 38-39, 42-45, and 47 above, and further in view of Ludwig (US 2012/0204577).

Regarding claims 46 and 48 modified Aryan discloses the devices of claims 45 and 47, and Hayashi discloses wherein the inner surface of the N-doped semiconductor material and the inner surface of the P-doped semiconductor material are connected together (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: inner surfaces of the N-type thermoelectric element 15B and P-type thermoelectric element 15A are connected with an electrode), but modified Aryan does not explicitly disclose wherein the rear surface of the die is grounded or where{00703068.DOCX }8Application No.: 15/479,140Docket No.: SYNP 2880-2 the inner surface of the N-doped semiconductor material and the inner surface of the P-doped semiconductor material are connected to a ground of the powering structure.

Ludwig and modified Aryan are combinable as they are both concerned with thermoelectric elements connected to IC chip packaging.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Aryan in view of Ludwig such that the rear surface of the die is grounded where{00703068.DOCX }8Application No.: 15/479,140Docket No.: SYNP 2880-2 the inner surface of the N-doped semiconductor material and the inner surface of the P-doped semiconductor material are connected to a ground of the powering structure as Ludwig teaches connecting an inner surface of the thermoelectric elements to a ground serves to provide heat transport between the thermoelectric elements and the semiconductor device in thermal communication with the  thermoelectric elements and the ground serves a role of electrical shielding (Ludwig, [0401]-[0406] Figs. 37-38 see: local thermoelectric structures connected to a ground plane or ground plane equivalent).

Regarding claim 49 modified Aryan teaches the device of claim 48, and Hayashi teaches wherein the N- and P-doped semiconductor materials are members of the group consisting of SiGe, SiC, InP, GaN, polysilicon, and GaAs (Hayashi, see description of 8th Embodiment on Page 9 of translation, Fig. 53 see: inner surfaces of .

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Aryan et al (US 2014/0252531) in view of Hayashi et al (JP 2007095897A, see attached English machine translation) in view of Esser et al (US 2005/0161072) as applied to claims 1, 4-6, 14, 16, 31-32, 38-39, 42-45, and 47 above, and further in view of Nemir et al (US 2010/0154855)

Regarding claim 50 modified Aryan teaches the device of claim 1, but Aryan does not explicitly disclose an embodiment wherein at least one of the N-doped semiconductor material and P-doped semiconductor material has a thickness of approximately 0.5 mm, measured from an upper surface of the integrated circuit die to an external upper surface of the device.
Nemir teaches for thermoelectric modules, the thermal resistance of the thermoelectric module is dependent on the thickness of the thermoelectric module which depends on the thickness of the N-doped semiconductor material and P-doped semiconductor material and their connecting electrodes (Nemir, [0243] and see Fig. 3) where reducing the thickness of the thermoelectric module reduces the thermal resistance of the thermoelectric module.
Therefore, the thickness of the N-doped semiconductor material and P-doped semiconductor material of claim 50 is not considered to confer patentability to the claims. As Nemir teaches for thermoelectric modules, the thermal resistance of the thermoelectric module is dependent on the thickness of the thermoelectric module (N-doped semiconductor material and P-doped semiconductor material) (Nemir, [0243] and see Fig. 3) where reducing the thickness of the thermoelectric module (N-doped semiconductor material and P-doped {In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. {In reAller, 105 USPQ 223).

Regarding claim 51 modified Aryan discloses the device of claim 1, and regarding the claim 51 limitation “wherein the N-doped semiconductor material and the P-doped semiconductor material generate a temperature gradient of 100 K” Aryan teaches an overlapping range of 5 to 120 °C (Aryan, [0027] Fig. 5) that entirely encompasses applicant’s claimed temperature gradient of 100 K. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Additionally, Aryan teaches the efficiency of the thermoelectric generator is a variable that can be modified by varying the claimed temperature gradient (Aryan, [0027] Fig. 5). For that reason, the claimed temperature gradient, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed temperature gradient cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the claimed temperature gradient in the device of Aryan to obtain the desired efficiency of the thermoelectric generator (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Finally, the recitation “wherein the N-doped semiconductor material and the P-doped semiconductor material generate a temperature gradient of 100 K” amounts to an intended use of the claimed device. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The device of modified Aryan as stated above is considered fully capable of being operated such that the N-doped semiconductor material and the P-doped semiconductor material generate a temperature gradient of 100 K.

wherein at least one of the N-doped semiconductor material and P-doped semiconductor material has a thickness of approximately 0.5 mm, measured from an upper surface of the integrated circuit die to an external upper surface of the device.
Nemir teaches for thermoelectric modules, the thermal resistance of the thermoelectric module is dependent on the thickness of the thermoelectric module which depends on the thickness of the N-doped semiconductor material and P-doped semiconductor material and their connecting electrodes (Nemir, [0243] and see Fig. 3) where reducing the thickness of the thermoelectric module reduces the thermal resistance of the thermoelectric module.
Therefore, the thickness of the N-doped semiconductor material and P-doped semiconductor material of claim 50 is not considered to confer patentability to the claims. As Nemir teaches for thermoelectric modules, the thermal resistance of the thermoelectric module is dependent on the thickness of the thermoelectric module (N-doped semiconductor material and P-doped semiconductor material) (Nemir, [0243] and see Fig. 3) where reducing the thickness of the thermoelectric module (N-doped semiconductor material and P-doped semiconductor material) reduces the thermal resistance of the thermoelectric module, the thermal resistance of the thermoelectric module is a variable that can be modified, among others, by varying the thickness of the thermoelectric module of Aryan. For that reason, the thickness of the N-doped semiconductor material and P-doped semiconductor material of Aryan would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the thickness of the N-doped semiconductor material and P-doped semiconductor material cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of N-doped semiconductor material and P-doped semiconductor material of Aryan to obtain the desired thermal resistance {In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has {In reAller, 105 USPQ 223).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 14, 16, 31-32, 34, 38-39 and 42-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments on page 14 of the response filed 30 December 2020 directed to claim 51 have been fully considered but they are not persuasive.
Applicant argues the prior art thermoelectric device of Aryan does not generate a temperature gradient of 100K as claimed, rather applicant argues Aryan only describes operating conditions that are within a range of 100 K where the range is not generated by the N and P doped materials (of the thermoelectric device).
Applicant’s argument has been fully considered but is not found persuasive. As stated above, regarding the claim 51 limitation “wherein the N-doped semiconductor material and the P-doped semiconductor material generate a temperature gradient of 100 K” Aryan teaches an overlapping range of 5 to 120 °C (Aryan, [0027] Fig. 5) that entirely encompasses applicant’s claimed temperature gradient of 100 K. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Additionally, Aryan teaches the efficiency of the thermoelectric generator is a variable that can be modified by varying the claimed temperature gradient (Aryan, [0027] Fig. 5). For that reason, the claimed temperature gradient, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed temperature gradient cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the claimed temperature gradient in the device of Aryan to obtain the desired efficiency of the thermoelectric generator (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Finally, the recitation “wherein the N-doped semiconductor material and the P-doped semiconductor material generate a temperature gradient of 100 K” amounts to an intended use of the claimed device. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The device of modified Aryan as stated above is considered fully capable of being operated such that the N-doped semiconductor material and the P-doped semiconductor material generate a temperature gradient of 100 K. The 
Applicant’s further arguments and remarks are considered moot as they depend from the arguments rebutted above, or are moot in view of the new grounds of rejection set forth above.
Finally, the examiner notes that the prior art of Esser relies upon multiple p-doped semiconductor elements and multiple n-doped semiconductor elements (see Fig. 2B) in its operating configuration. A limitation in claim 1 stating wherein the package contains exactly one N-doped semiconductor material volume and exactly one P-doped semiconductor material volume would most likely distinguish over the prior art combination of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726